DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s After-Final Amendment filed June 29, 2021 (hereinafter “06/29/21 Amendment") has been entered, and fully considered.  In the 06/29/21 Amendment, claims 1, 3, 4, 6, & 7 were amended.  No claims were cancelled or newly added.  Therefore, claims 1-13 remain pending in the application.  
3.	The 06/29/21 Amendment has overcome the claim objections, and the rejections under §§ 112(a) & 112(b) previously set forth in the Final Office Action mailed 06/11/21 (“06/11/21 Action”). 

Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance:
	Regarding independent claim 1, and as noted in the 06/11/21 Action, the references of record fail to teach or render obvious the claimed stretchable conductive sheet having a stretchable conductor layer containing a resin having an elastic modulus of 30 MPa to 1000 MPa.  The closest prior art of record, JP 5448736, teaches that the elastic modulus (Ee) of the conductive layers [in examples 1 to 4] ranges from 2.2 to 12 MPa.  Furthermore, there would be no apparent reason to modify JP 5448736 to increase the elastic modulus of the resin contained in the conductive layer of JP 5448736 to be 30 MPa, as a minimum value, since such less flexible, which runs counter to the purpose of JP 5448736.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/
Examiner, Art Unit 3794/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794